IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

IN RE: OHIO EXECUTION :
PROTOCOL LITIGATION Case No. 2:11-cv-1016
Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz
This document relates to:

Plaintiffs James Hanna and
Melvin Bonnell.

OPINION AND ORDER

This consolidated § 1983 case raising multiple constitutional challenges to the manner in
which Ohio carries out executions is before the Court on the following:

> Plaintiff Cleveland Jackson’s Motion in Limine to Exclude and/or Limit
Testimony of Dr. Joseph Antognini (ECF No. 2318);

» The Magistrate Judge’s Decision and Order Denying Motions Jn Limine to
Exclude and/or Limit the Testimony of Dr. Joseph Antognini [and] Expert Reports
and Testimony of Dr. Mark Edgar! (ECF No. 2513);

Plaintiff James Hanna’s Objections (ECF No. 2525);

Plaintiff Melvin Bonnell’s Objections (ECF No. 2528);

>
>
» Defendants’ Response (ECF Nos. 2536);
> Recommittal Order (ECF No. 2555);

> Hanna’s Reply (ECF No. 2556);

>

The Magistrate Judge’s Supplemental Opinion of October 15, 2019 (ECF No.
2597); and

> Bonnell and Hanna’s Supplemental Objections (ECF No. 2618.)

 

' Defendants had filed a Motion in Limine to Exclude the Testimony of Plaintiff's (sic) Expert Mark A. Edgar M.D.
(ECF No. 2314.) Defendants filed no objections to the Magistrate Judge’s denial of their Motion.
For the reasons that follow, the Court OVERRULES all of the Objections.

I.

Cleveland Jackson filed the Motion Jn Limine on August 7, 2019. (ECF No. 2318.) After
that Motion was filed, the Magistrate Judge consolidated the injunctive relief hearings of Melvin
Bonnell, James Hanna, Cleveland Jackson, and Kareem Jackson (Scheduling Order, ECF No.
2378) and ordered a hearing under Fed.R.Evid. 702 and Daubert v. Merrell Dow Pharm., Ine., 509
U.S. 579 (1993) as to Dr. Antognini. (ECF No. 2385.) During a status conference on August 26,
2019, the Magistrate Judge stated that the Daubert hearing would cover Bonnell, Hanna, and
Cleveland Jackson (Tr., ECF No. 2423, PageID 116536-37.7) The Magistrate Judge heard live
testimony from Dr. Antognini on September 9, 2019. (Hrg. Tr., ECF No. 2534.)

On September 19, 2019, the Magistrate Judge issued a Decision and Order Denying the
Motion in Limine. (ECF No. 2513.) Bonnell (ECF No. 2528) and Hanna (ECF No. 2525) objected
the following day’, Defendants responded (ECF No. 2536) on September 23, 2019, and Hanna
filed a Reply on September 26. (ECF No. 2556.) In light of these filings, the Court recommitted
the matter to the Magistrate Judge for reconsideration. (ECF No. 2555.) On October 15, 2019,
the Magistrate Judge issued a Supplemental Opinion (ECF No. 2597) leaving the Order in effect.
Bonnell and Hanna jointly filed Supplemental Objections (ECF No. 2618), and Defendants did not

respond. The Objections to the Order and Supplemental Opinion are ripe for review.

 

? Kareem Jackson, in his Motion for Preliminary Injunction (ECF No. 2470), did not raise a method-of-execution
claim; rather, he sought that the State be enjoined from executing him using expired drugs, meaning that Dr.
Antognini’s opinions were immaterial to the adjudication of Kareem Jackson’s Motion.

> As Cleveland Jackson and Defendants had consented to plenary Magistrate Judge jurisdiction for all matters related
to his Motion for Preliminary Injunction (ECF No. 2242), the Antognini Order, as it pertains to Cleveland Jackson, is
not appealable prior to final judgment. In their Response, Defendants argued that it was improper for Bonnell and
Hanna to object, as only Cleveland Jackson filed the initial Motion in Limine. (ECF No. 2536, PagelID 129544-45.)
The Magistrate Judge rejected this argument (Supplemental Opinion, ECF No. 2597, PageID 130001), and Defendants
did not further argue that Bonnell and Hanna’s Objections are improper.

2
Il.

The Magistrate Judge’s Order and Supplemental Opinion pertain to nondispositive pretrial
matters. 28 U.S.C. § 636(b)(1)(A). “A party may serve and file objections to the order within 14
days after being served with a copy. A party may not assign as error a defect in the order not
timely objected to.” Fed.R.Civ.P. 72(a). “A judge of the court may reconsider any pretrial
matter... where it has been shown that the magistrate judge’s order is clearly erroneous or contrary
to law.” 28 U.S.C. § 636(b)(1)(A). “The ‘clearly erroneous’ standard applies only to factual
findings made by the Magistrate Judge, while h[is] legal conclusions will be reviewed under the
more lenient ‘contrary to law’ standard.” Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio
1992) (Kinneary, J.), citing Fogel v. Chestnutt, 668 F.2d 100, 116 (2d Cir. 1981); Jernryd v.

Nillson, 117 F.R.D. 416, 417 (N.D. Ill. 1987).

Hl.

Bonnell and Hanna note that, in the original Report and Recommendations recommending
denial of Hanna’s Motion for Preliminary Injunction (“Hanna Report I”), the Magistrate Judge did
not even mention, much less credit or rely upon, Dr. Antognini’s expert report or his previous
testimony in this consolidated litigation. (Supp. Objections, ECF No. 2618, PageID 131159, citing
Hanna Report I, ECF No. 2614, PageID 131131.) They do not object to the Magistrate Judge’s
apparent discounting of Dr. Antognini’s opinion, or to his characterization of Dr. Antognini’s
opinions as “outliers” and “outside the scientific consensus[.]” Nor do they object to “the

Magistrate Judge’s rejection of Defendants’ arguments that disputed the materiality of Hanna’s
evidence.” Jd. at PageID 131168, citing Supp. Opinion, ECF No. 2597, PageID 130005-07 n.2.
Nevertheless, they object so as to preserve their rights on appeal if the Court ultimately denies
their preliminary injunction motions. Jd. at PageID 131159-60.

Bonnell and Hanna argue that if, as the Magistrate Judge has concluded, they can still
“demonstrate that Ohio’s three-drug execution protocol is sure or very likely to cause
unconstitutionally high pain and suffering,” even in light of the Amended Order and Amended
Judgment in Henness v. DeWine, No. 19-3064, __ F.3d__, 2019 WL 6873693 (6" Cir. Dec.
17, 2019) (“Henness IT’)*, then their burden “should not be complicated by the distraction of Dr.
Antognini’s junk science opinions.” (Supp. Objections, ECF No. 2618, PageID 131162, citing
Supp. Opinion, ECF No. 2597, PageID 130002.) There is no indication that this Court or any other
has been “distracted” by Dr. Antognini’s opinions, as it has consistently given little or no weight
to his reports or testimony in this consolidated litigation. See, e.g., Jn re: Ohio Execution Protocol
Litig. (Henness) (“Henness I’), 2019 U.S. Dist. LEXIS 8200, at *224 (S.D. Ohio. Jan. 14, 2019)
(Merz, Mag. J.) (characterizing Dr. Antognini’s opinion as “an outlier in the field of
anesthesiology”). Moreover, as pointed out by Hanna, the United States Court of Appeals for the
Sixth Circuit did not base its decision in Henness I upon any portion of Dr. Antognini’s reports
or testimony. Rather, on appeal, “the Ohio State Solicitor argued for the first time that the sedative
properties of midazolam will somehow reduce the level of pain experienced by the inmate’s
‘altered consciousness’ to some degree above insensateness but below the full scope of the pain[,]”
and the Sixth Circuit panel accepted that argument. (Hanna Supp. Objections to Supp. Opinion

on Order Vacating Evidentiary Hearing, ECF No. 2608, PageID 130630.) The above Objection is

 

4 This Amended Order and Judgment superseded the panel’s September 11, 2019, decision, Henness v. DeWine, 937
F.3d 759 (6" Cir. 2019), but left the holdings in that previous opinion unchanged. Magistrate Judge Merz indicated
during a December 19, 2019, status conference that there was nothing in the Amended Order and Judgment that would
cause him to revisit his analysis contained in the Order and Supplemental Opinion.

4
at best speculative and is thus OVERRULED.

Bonnell and Hanna further claim that the Magistrate Judge clearly erred in his “conclusion
that protection against the severe pain very likely to be caused by Ohio’s three-drug execution
protocol is now ‘immaterial with respect to the first prong of Glossip[v. Gross, 135 S.Ct. 2726
(2015)]’” in light of Henness IT, (Supp. Objections, ECF No. 2618, PageID 131162, quoting Supp.
Opinion, ECF No. 2597, PageID 130003.) Rather, as argued at length in the Joint Motion for
Preliminary Injunction, filed recently by Bonnell and Plaintiff Warren Keith Henness, Henness IT
adhered to the longstanding Supreme Court and Sixth Circuit precedent, that “severe pain” is the
test for unconstitutional pain under the Eighth Amendment. (ECF No. 2669, PageID 132523-44
(citations omitted)). The Court agrees that “severe pain” is still the test and does not read the
Supplemental Opinion by the Magistrate Judge as concluding otherwise. Rather, the Magistrate
Judge concluded, correctly, that protection against severe pain—an objective standard achieved
through analgesia or a state of general anesthesia—is immaterial in light of the Sixth Circuit
holding that “[t]he relevant inquiry is whether an inmate injected with 500 milligrams of
midazolam would subjectively experience unconstitutionally severe pain.” Henness I, 2019 WL
6873693, at *2 (emphasis added). This Objection is OVERRULED.

Bonnell and Hanna next argue that “[i]f, as the Magistrate Judge concluded, analgesia is
immaterial with respect to the first prong of Glossip, then Dr. Antognini’s opinion evidence that
midazolam at high doses caused analgesia sufficient to protect the condemned inmate from severe
pain is irrelevant and should be excluded on that basis too.” (Supp. Objections, ECF No. 2618,
PageID 131163-64 (internal quotation marks omitted), citing Fed.R.Evid. 401, Fed.R.Evid. 702,
Daubert., 509 U.S. at 589.) As discussed above, this Court has repeatedly rejected Dr. Antognini’s

opinion that midazolam can induce analgesia, and the Sixth Circuit acknowledged but did not
overrule this Court’s finding that “midazolam has no analgesic properties[.]” Henness I, 2019
WL 6873693, at *2. Accordingly, the Objection is OVERRULED without prejudice to renewal
if a court adopts or credits Dr. Antognini’s above opinion.

In his original Objections, Hanna claimed that, while he has proffered evidence that the
movements of inmates during executions are indicia of severe pain, “Dr. Antognini completely
ignores this critical evidence—as he conceded he has, in his Daubert testimony[.]” (Supp.
Objections, ECF No. 2597, PageID 130004, quoting Hanna Objections, ECF No. 2525, PageID
128935-36.) Consequently, Hanna argued, “his opinion is unreliable and should be excluded.”
Id., quoting Hanna Objections, ECF No. 2525, PageID 128936. The Magistrate Judge noted that,
despite the transcript being docketed on September 23, 2019, the day before Hanna filed his Reply,
Hanna did not provide a specific citation, in the Reply or anywhere else, to where Dr. Antognini
made that concession. Jd. Plaintiffs claim that the Magistrate Judge clearly erred in his criticism,
noting that while the transcript was docketed on that date, non-Court staff cannot access it “unless
they have either purchased the transcript, or gone to the clerk’s office to view the transcript at the
terminal there. That transcript is embargoed from release on the docket itself until December 23,
2019.” (Supp. Objections, ECF No. 2618, PageID 131164, citing Docket Text for Hrg. Tr., ECF
No. 2534.) Yet, Plaintiffs’ admission that they could have purchased the transcript or asked their
counsel go to the Clerk’s Office to obtain the page number(s) on which Dr. Antognini made the
alleged concession, either before filing his Reply or before filing his Supplemental Objections—
more than one month after the transcript’s docketing and two weeks after the Magistrate Judge
made his criticism— bely their argument that he “cannot reasonably access [it] at this time.” Jd.
Absent any indication of where Dr. Antognini made that concession, this Objection, and the

accompanying Objection that Dr. Antognini’s alleged concession renders his methodology
unreliable, id. at PageID 131165-66, are OVERRULED.

Bonnell and Hanna take issue with the Magistrate Judge’s finding that, despite Plaintiffs’
heavy reliance on the statement in at least five different editions of Miller’s Anesthesia that
“[b]enzodiazepines lack analgesic properties and must be used with other anesthetic drugs to
provide sufficient analgesia[,]” there was no citation to an external source (e.g., a peer reviewed
article) for that proposition, and “[t]he lack of external verification” for the statement undercuts
Plaintiffs’ argument that any opinion differing from the statement at issue in Miller’s Anesthesia
is necessarily ‘junk science.” (Supp. Opinion, ECF No. 2597, PageID 130005, quoting Hrg. Tr.,
ECF No. 2534, PageID 129083; citing Hrg. Tr., ECF No. 2534, PageID 129063-84). “To the
contrary[,]” Bonnell and Hanna object, the fact that five editions of the preeminent textbook in the
field, “edited over that time by several different eminent scholars in the field, saw no need to
provide ‘external verification’ of the point demonstrates that it is so well-established and accepted
as a matter of general scientific consensus that no further support is needed.” (Supp. Objections,
ECF No. 2618, PageID 131166.) In other words, Bonnell and Hanna claim, the science
surrounding the statement is so well-settled as to be axiomatic, akin to the statements that the earth
is round and revolves around the sun. Jd.

Contrary to Bonnell and Hanna’s Objection, the lack of external verification of that above
particular fact was not the sole reason that the Magistrate Judge chose not to treat any deviation
from Miller’s Anesthesia as per se “junk science.” Rather, the Magistrate Judge took note of Dr.
Antognini’s testimony that “while Dr. Antognini testified that the book ‘is preeminent in the field’
of anesthesiology, he also reiterated his prior testimony that ‘it didn’t undergo really strict peer
review like a journal article would.’” (Supp. Opinion, ECF No. 2597, PageID 130005, quoting

Hrg. Tr., ECF No. 2534, PageID 129063, 129084. More importantly, the Magistrate Judge did not
use the lack of external verification as a basis to credit Dr. Antognini’s opinions. Rather, he simply
concluded that “the Court need not exclude Dr. Antognini’s opinions in foto. Rather, the extent to
which those opinions are outside the scientific consensus is properly considered in the weight to
be assigned to those opinions.” Jd. “Historically, the Magistrate Judge has accorded little weight”
to Dr. Antognini’s opinions, id. n.2 (citation omitted), and, as Bonnell and Hanna concede, the
Magistrate Judge does not appear to have accorded his opinions any weight with respect to Hanna’s
initial Motion for Preliminary Injunction. As the Magistrate Judge’s conclusion was well-reasoned
and did not prejudice Bonnell and Hanna, their Objection is OVERRULED.

Finally, Bonnell and Hanna Object that the Magistrate Judge clearly erred in “the portion
of the Supplemental Opinion that suggests a Daubert challenge is unnecessary when the trial judge,
not a jury, is the finder of fact and, therefore, denied the MIL against Dr. Antognini because the
Magistrate Judge was the fact-finder here.” (Supp. Opinion, ECF No. 2618, PageID 131167, citing
Supp. Opinion, ECF No. 2597, PageID 130006-07.) They argue that the Magistrate Judge’s
decision “contravenes the law, which states that a Daubert challenge still has a place in [these]
circumstances[,]” because Daubert and Federal Rule of Evidence 702 mandate that the Court
exercise its gatekeeper function regardless of the factfinder. Jd., citing Kansas City So. Ry. Co. v.
Sny Island Levee Drainage Dist., 831 F.3d 892, 900 (7" Cir. 2016); Attorney Gen. of Okla. v.
Tyson Foods, Inc., 565 F.3d 769, 779 (10% Cir. 2009); Seaboard Lumber Co. v. United States, 308
F.3d 1283, 1302 (Fed. Cir. 2002). Moreover, they note that “[dJuring the hearing on motions for
injunctive relief filed by former Plaintiffs Phillips, Tibbetts, and Otte, the Magistrate Judge found
that Plaintiffs had waived any objection to presentation of an expert witness’s testimony ‘by failing
to file a motion in limine by the deadline set by the Court.’” Jd. at PageID 131168, quoting Hrg.

Tr., ECF No. 941, PageID 31997. They claim that the Magistrate Judge’s posture has put them
and future Plaintiffs in the absurd position of being forced to move in limine to exclude
Defendants’ experts, “at risk of forfeiting the ability to ever object to their qualification or
testimony as witnesses[,]” yet constantly having those motions denied “because there is a judicial
fact-finder and not a jury[.]” Jd.

Any notion that parties are simply going through the motions in challenging experts is
belied by the Magistrate Judge’s decision not only to hold the Daubert hearing but to write a
detailed Order and Supplemental Opinion explaining his reasoning. | Moreover, in the
Supplemental Opinion, the Magistrate Judge correctly noted that “[a] major purpose of Daubert
and its progeny and of the amendments to the Fed. R. Evid. 702 and 703 was to prevent juries from
leaping to the conclusion that because a witness has been labeled an expert, his or her opinion
should be accepted as determining the outcome of a case.” (ECF No. 2597, PageID 130006.)
Bonnell and Hanna do not challenge that statement. Moreover, Bonnell and Hanna have not been
prejudiced by the Magistrate Judge’s consideration of Dr. Antognini’s opinion, as Bonnell’s
Motions for Preliminary Injunction (ECF Nos. 2664, 2669) remain pending, and the Magistrate
Judge gave no weight to Dr. Antognini’s opinions in his initial Report and Recommendations
regarding Hanna’s Motion for Preliminary Injunction. (Hanna Report I, ECF No. 2614.) For these

reasons, this Obejction is OVERRULED.

Conclusion

Based on the foregoing analysis, Bonnell and Hanna’s Objections are overruled, and the
Magistrate Judge’s Order Denying the Motion in Limine to Exclude Dr. Antognini (ECF No. 2513)

and Supplemental Opinion (ECF No. 2597) remain in effect.
tm" 47 -Aoao

December—, 2079.

10

s/

United Sta

  

Y
pr trict Judge
